Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Objections
Claim 15 objected to because of the following informalities:  The term “close” should be “closer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15, 16, 19-21, 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (JP 2013-120780, machine translation) in view of Sasaki (JP 2013-178950 A, machine translation).
As to claim 15, Sawada discloses a battery pack (energy device -400), comprising: 
a plurality of laminate batteries (18), each of which being in a plate-shaped having two flat surfaces that face each other (figure 1), wherein the laminate batteries are arranged in parallel and arranged in a lamination direction perpendicular to one the flat surfaces (figure 1), wherein each of the laminate batteries contains: 
a layered body that includes a negative electrode, a separator and a positive electrode such that the layered body is disposed parallel to the flat surfaces of the laminate battery (abstract); 
an outer packaging (laminate sheet) that is formed from a laminate film enclosing the layered body, the outer packaging having more than two edges surrounding a peripheral of the outer packaging (figure 1), the edges including a first edge and a second edge that are disposed opposite (top and bottom of the cells); and 
a pair of electrode terminals (34) that are positive and negative terminals, being electrically connected to the layered body and extends from the first edge (figure 4a) of the outer packaging.
Sawada further discloses a wiring pattern on the module substrate 100 to connect the laminated cells in series [0028]  thus having a pair of power cables that are positive and negative cables, respectively connected to the positive and negative terminals (figure 8), the power cables being configured to charge and discharge the battery pack ([0037] discloses the batteries are charged and discharged), 
 the battery pack further comprises a bottom member and the power cables are contained in the bottom member (figure 8).

However, Sawada the specific details of the outer packaging.
 Sasaki discloses a battery with a laminated pouch (abstract).  Sasaki teaches a laminated pouch has a first space (105- a battery part that is a space in which the layered body exists) for an electrode body (101) and a second space (106 equivalent to bag part).
a bag part (106-second space) that is a space of which a volume is changeable [0037], and communicates to the battery part through a single communication part (108) wherein there is no communication part other than the communication part to connect the space of the bag part with the space of the battery part (figure 3), the bag part is disposed closer to the second edge (end opposite the terminals-Figures 1-2), which is opposite to the first edge (terminal edges side, and
 the battery part (105) is disposed closer to the first edge (terminal 131, 132 side).
Sasaki further teaches the second spaces function as a storage space for the gases formed by the battery during operation of the battery [0046].
Therefore, it would have been obvious to one of ordinary skill at the time the application was filed to replace the battery of Sawada with the battery of Sasaki which includes the second space (bag part) in order to store the gases formed during operation of the battery.
Therefore, the laminated batteries are all arranged in a manner to have the second edges (without terminals) of the outer packaging on an upper side of the battery pack in a vertical direction (figure 1), which is parallel to the gravity, and to have the first edge on a lower side (terminal side) of the battery pack in the vertical direction such that all the bag parts are disposed above the battery parts in the vertical direction;

As to claim 16, Sasaki depicts the laminate batteries do not have any bag part other than the bag part.

As to claim 19, Sasaki discloses an inside of the outer packaging (Figure 2), which includes the battery part (105), the communication part (107) and the bag part (106), is divided into a fusion bonded part and a non-fusion bonded part of the laminate film [0027-0028], the communication part (107,108) is formed of the non-fusion bonded part, and a ratio of a length of the non-fusion bonded part to a length of the fusion bonded part is from 50/50 to 5/95 in a direction vertical to a direction from the first edge to the second edge (figure 1-3).

As to claim 20, Sasaki depicts a length including a length of the bag part, which is a distance from the second edge of the laminate battery to a center of the communication part, is 25% or more of a full length of the laminate battery, which is a distance from the second edge to the first edge (figures 1-3).

As to claim 21, Sasaki wherein two laminate films (103, 104) including the laminate film (102), between which the layered body is held are fused to be sealed to each other at least at four sides of the laminate films, thereby enclosing the layered body (figures 1 and 2).

As to claim 23, Modified Sawada discloses a battery pack as is discussed above but does not disclose multiple battery packs to make a power storage unit, comprising: a plurality of the battery packs according to claim 15, these battery packs being electrically connected, wherein some of the battery packs are assembled in the vertical direction such that one of the battery pack is positioned above another of the battery pack.
However, the courts have held that the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).  The vertical placement of the batteries modules would be merely a design choice depending upon the space for the application. 

As to claims 24-25, Sawada discloses the bottom member (100) is arranged at the lower side of the battery packs (figure 1)  such that the bottom member supports the laminate batteries to stand in the vertical direction (figure 1), and the power cables are embedded in the bottom member [0028] (wiring patterns).



Claim(s) 17-18 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (JP 2013-120780, machine translation) in view of Sasaki (JP 2013-178950 A, machine translation) as applied to claim 15 and 23 above, and further in view of Yun (US 2014/0203781 A1).
As to claims 17 - 18 and 28, Modified Sawada discloses the battery pack as is discussed above but does not disclose a control unit configured to control the charging and discharging, and the control unit being disposed in the lower side in the vertical direction or the control unit is configured to perform self- discharge controlling for allowing at least one of the laminate batteries contained in the battery pack to perform self-discharging, and the control unit contains a self-discharge load resistor which generates heat during the self-discharge.
Yun discloses a battery pack and teaches a method of charging the battery. When a lithium ion battery is charged or discharged, it is necessary to accurately control charge/discharge voltages and charge/discharge currents. To this end, a microprocessor/controller is generally installed in the battery pack which is able to sense the internal state of the battery pack during charging or discharging, and transmit information concerning the internal state of the battery pack to a main body of an electronic device or to drive a protection circuit [0006], Yun further discloses the controller can self-discharge the battery and that the resistor generates heat [0081].
It would have been obvious to one of ordinary skill in the art when the application was filed to have a controller that is capable of self-discharging in order to safely charge and discharge the battery and protect the device.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have the controller be disposed at the lower side because this would use the space efficiently and further it is within the skill of an ordinary artisan to rearrange the control unit within a device in order for space consideration, safety and design choice.

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (JP 2013-120780, machine translation) and Sasaki(JP 2013-178950 A, machine translation) as applied to claim 15 above, and further in view of Kumar et al. (US 2009/0305131 A1).
As to claim 22, Modified Sawada discloses the negative electrode but does not disclose the active material of titanium-containing oxide.
Kumar et al. discloses a battery and teaches an anode can have active materials such as carbon, lithium titanium oxide [0053].
It would have been obvious to one of ordinary skill in the art the time the application was filed to use lithium titanium oxide because these materials are known active material for anodes in lithium batteries and the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. _, ,82 USPQ2d 1385, 1395 - 97 (2007) (see MPEP § 2143, B.).


Claim(s) 26, 27 and 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawada (JP 2013-120780, machine translation) and Sasaki(JP 2013-178950 A, machine translation) as applied to claim 15, 16, 23 above, and further in view of Bhardwaj et al. (US 2011/0183169 A1).
As to claims 26-27, Modified Sawada discloses the battery cell as discussed above but does not disclose the laminated battery as a side-by-side laminated battery .
Bhardwaj et al. discloses laminate battery primary assemblies are assembled using the laminate batteries such that, in each of the laminate battery primary assemblies, two (three-are shown in figure 2 but [0032] discloses any number can be used) of the laminate batteries are arranged side by side in the layered body thus each of the outer packagings contains two of the laminate batteries that are arranged side by side such that the two laminate batteries align in a horizontal direction.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use multiple (side by side) batteries to the system of Modified Sawada because this would allow for the number of batteries to be configured for the application of the device.  For example, increasing the capacity or voltage by increasing or decreasing the number of batteries.
Thus, the body would be perpendicular to the vertical direction and the lamination direction (figure 1 of Sawada), which is perpendicular to the one of the flat surface and the positive terminals of the two laminate batteries are electrically connected with the positive cable, and the negative terminals of the two laminate batteries are electrically connected with the negative cable when connected in to the bottom member (100-substrate).

As toc claim 29-31. Modified Sawada discloses the battery cell as discussed above but does not disclose the laminated battery as a side-by-side laminated battery.  
Bhardwaj et al. discloses laminate battery primary assemblies are assembled using the laminate batteries such that, in each of the laminate battery primary assemblies, two (three-are shown in figure 2 but [0032] discloses any number can be used) of the laminate batteries are arranged side by side in the layered body, the positive terminals in the assembly are electrically connected each other on one main surface (figure 2), which is one of the flat surfaces, and the negative terminals in the assembly are electrically connected each other on the other main surface, which is the other of the flat surfaces, and the laminate battery primary assemblies, which are electrically connected either in series or in parallel [0026, 0032], are lined up in the lamination direction of the lamination batteries.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to use multiple (side by side) batteries to the system of Modified Sawada because this would allow for the number of batteries to be configured for the application of the device.  For example, increasing the capacity or voltage by increasing or decreasing the number of batteries.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA J LAIOS whose telephone number is (571)272-9808. The examiner can normally be reached Monday-Thursday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Maria Laios/              Primary Examiner, Art Unit 1727